DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 12-22 are allowable. The restriction requirement between species I and species II, as set forth in the Office action mailed on 09/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 09/10/2020 is fully withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-9 and 12-22 are allowed in lieu of prior art not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-2, and 22 identify the uniquely distinct features of “wherein the computation of the proximity measure as a function of the determined distances comprises identifying a first and a second sub-set of the identified tumor cells, the first sub-set selectively comprising tumor cells whose nearest immune cell is less than a predefined distance away, the second sub-set selectively comprising tumor cells whose nearest immune cell is at least the predefined distance away from the immune cell, 2Atty. Dkt. No. 17188H-000003-US-NP U.S. Application No. 16/301,945 computing a ratio of a number of tumor cells contained in the first subset and a number of tumor cells in the second sub-set, and using the ratio as the proximity measure, wherein higher the ratio, a higher the probability that the classification result indicates that the identified tumor cells belong to the inflammatory tumor (claim 1). Claims 2 and 22 recite similar features. And claims 15-16 identify the uniquely distinct features of “wherein the computation of the proximity measure as a function of the determined distances comprises generating a histogram of the distances of the immune cells to their respective nearest one of the identified tumor cells, the histogram comprising at least two distance bins, the histogram covering a distance range of 0 pm to at least 50 pm, each of the bins corresponding to a bar of the histogram, each of the bars indicating a count of the identified immune cells having a distance to their nearest tumor cell that falls into said bin; connecting the upper end of the first one of the bars with the upper end of the last one of the bars with a line, the first bar corresponding to the one of the bins covering the smallest distances, the last bar corresponding to the one of the bins covering the largest distances of the distance range; determining the slope of the line, and using the slope as the proximity measure, wherein in case the slope indicates that the immune cell count of the first bar is higher than the immune cell count of the last bar, the classification result is that the identified tumor cells belong to an inflammatory tumor” (claim 15). Claim 16 recites similar features.
The closest prior arts are Chukka et al., WO 2015/189264, Tumeh et al., US 2016/0123964 and Bhaumik et al., US 2015/0133321.
These prior arts teach performing image analysis for tumor classification with receiving digital image of a tissue sample, analyzing received image for identifying immune cells and tumor cells and for each identified tumor cells, determining, a distance of said each identified tumor cell to a nearest immune cell and classifying, the identified tumor cells into tumor cells of an inflammatory tumor or non- inflammatory tumor.
But, however fail to explicitly teach the limitations such as currently recited into the independent claims, therefore, either singularly or in combination with other cited references, the cited prior arts fails to anticipate or render the above underlined limitations of independent claims 1-2, 15-16 and 22 obvious.
It follows that claims 3-9, 12-14 and 17-21 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/BENNY Q TIEU/Supervisory Patent Examiner, Art Unit 2674